        Case 4:07-cr-00012-BMM Document 94 Filed 05/18/21 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-07-12-GF-BMM
                Plaintiff,
      vs.

KEVIN GERARD MITCHELL,                                    ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on April 30, 2021. (Doc. 93.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on April 29, 2021. (Doc.

88.) The United States accused Mitchell of violating his conditions of supervised

release by using methamphetamine. (Doc. 85.)

      At the revocation hearing, Mitchell admitted to violating the conditions of

his supervised release by using methamphetamine. (Doc. 88.) Judge Johnston

found that the violations Mitchell admitted proved to be serious and warranted
        Case 4:07-cr-00012-BMM Document 94 Filed 05/18/21 Page 2 of 2



revocation, and recommended that Mitchell receive a custodial sentence of 6

months with 31 months of supervised release to follow. (Doc. 93.) Mitchell was

advised of his right to appeal and his right to allocute before the undersigned.

(Doc. 88.) The violations prove serious and warrant revocation of Mitchell’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 54) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Kevin Gerard Mitchell be sentenced to the custody of

the United States Bureau of Prisons for 6 months, with 31 months of supervised

release to follow.

      DATED this 18th day of May, 2021.
